DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/7/2020, 12/31/2020, and 4/22/2021 was filed after the mailing date of the application on 4/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process. For example analyzing, identifying, determining, and presenting is of sufficient breadth that it would be reasonably interpreted as a series of steps completely performed mentally, verbally 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7-9, 11, 12, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,515,108. 
Application 16/853353
US Patent # 10,515,108
1. A computer-implemented method comprising:
analyzing one or more characteristics associated with a client device;

determining a ranked subset of media effects by ranking the set of media effects based on the analysis of the one or more characteristics; and
presenting the ranked subset of media effects within a user interface of the client device, wherein the ranked subset of media effects is navigable using one or more touch gestures, and wherein a selection of a media effect causes the client device to overlay the selected media effect on the camera viewfinder display.

accessing, by at least one processor, a camera viewfinder display of a client-computing device;
analyzing, by the at least one processor, one or more characteristics, wherein the one or more characteristics 
identifying, by the at least one processor and in response to the analysis of the one or more characteristics, a plurality of media effects for overlaying on the camera viewfinder display of the client-computing device;
ranking, by the at least one processor and based on the analysis of the one or more characteristics, the identified plurality of media effects; and
providing a subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display.

determining scores for each media effect from the set of media effects based 
ranking the set of media effects based on the scores from a highest score to a lowest score; and
selecting a threshold number of media effects from the set of media effects based on the ranking of the set of media effects from the highest score to the lowest score.

5. The method as recited in claim 4, wherein ranking the identified plurality of media effects further comprises ordering the media effects from highest score to lowest score. 
6. The method as recited in claim 5, further comprising identifying media effects having scores above a threshold score and wherein providing the subset of the ranked plurality of media effects comprises providing the media effects having scores above the threshold score. 

7. The method as recited in claim 1, wherein providing the subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display comprises automatically overlaying a top-ranked media effect on a camera viewfinder 

overlaying a media effect preview corresponding to a media effect from the ranked subset of media effects on the camera viewfinder display; and
upon detecting a selection of the media effect preview, overlaying the media effect corresponding to the selected media effect preview on the camera viewfinder display.
7. The method as recited in claim 1, wherein providing the subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display comprises automatically overlaying a top-ranked media effect on a camera viewfinder display upon opening the camera viewfinder display.
8. The computer-implemented method of claim 1, wherein the set of media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
9. The method as recited in claim 1, wherein the media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
9. A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when 
analyze one or more characteristics associated with a client device; identify a set of media effects for overlaying on a camera viewfinder display of the client device;
determine a ranked subset of media effects by ranking the set of media effects based on the analysis of the one or more characteristics; and
present the ranked subset of media effects within a user interface of the client device, wherein the ranked subset of media effects is navigable using one or more touch gestures, and wherein a selection of a media effect causes the client device to overlay the selected media effect on the camera viewfinder display.

at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed 
access a camera viewfinder display of a client-computing device;
analyze one or more characteristics, wherein the one or more characteristics are associated with one or more of the client-computing device and a user of the client-computing device;
identify, in response to the analysis of the one or more characteristics, a plurality of media effects for overlaying on the camera viewfinder display of the client-computing device;
rank, based on the analysis of the one or more characteristics, the identified plurality of media effects; and
provide a subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display.

determining scores for each media effect from the set of media effects based on the analysis of the one or more characteristics, wherein the scores are associated with likelihoods that a user of the client device will select a particular media effect from the set of media effects;
ranking the set of media effects based on the scores from a highest score to a lowest score; and
selecting a threshold number of media effects from the set of media effects based on the ranking of the set of media effects from the highest score to the lowest score.

15. The system as recited in claim 14, wherein the instructions that cause the system to rank the identified plurality of media effects further comprises include instructions that cause the system to order the media effects from highest score to lowest score. 
16. The system as recited in claim 15, further comprising instructions that cause the system to, identify media effects having scores above a threshold score and provide the media effects having scores above the threshold score. 

7. The method as recited in claim 1, wherein providing the subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display comprises automatically overlaying a top-ranked media effect on a camera viewfinder display upon opening the camera viewfinder display.
15. The system of claim 9, wherein the set of media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
9. The method as recited in claim 1, wherein the media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
16. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to:
analyze one or more characteristics associated with a client device;

determine a ranked subset of media effects by ranking the set of media effects based on the analysis of the one or more characteristics; and
present the ranked subset of media effects within a user interface of the client device, wherein the ranked subset of media effects is navigable using one or more touch gestures, and wherein a selection of a media effect causes the client device to overlay the selected media effect on the camera viewfinder display.

access a camera viewfinder display of a client-computing device;
analyze one or more characteristics, wherein the one or more characteristics are associated with one or more of the 
identify, in response to the analysis of the one or more characteristics, a plurality of media effects for overlaying on the camera viewfinder display of the client-computing device;
rank, based on the analysis of the one or more characteristics, the identified plurality of media effects; and
provide a subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display.



overlay a media effect preview corresponding to a media effect from the ranked subset of media effects on the camera viewfinder display; and
upon detecting a selection of the media effect preview, overlay the media effect corresponding to the selected media effect preview on the camera viewfinder display.
7. The method as recited in claim 1, wherein providing the subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display comprises automatically overlaying a top-ranked media effect on a camera viewfinder display upon opening the camera viewfinder display.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,108 in view of Brodie (US Patent Pub. # 2016/0019298). 
As to claim 2, note the discussion above in regards to claim 1.  U.S. Patent No. 10,515,108 does not teach wherein the one or more characteristics of the client device 
As to claim 10, this claim differs from claim 2 only in that the claim 2 is a computer-implemented method claim whereas claim 10 is a system claim.  Thus claim 10 is analyzed as previously discussed with respect to claim 2 above.  

Claims 5, 6 13, 14, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,108 in view of Miller (US Patent Pub. # 2016/0294894). 
As to claim 5, note the discussion above in regards to claim 1.  U.S. Patent No. 10,515,108 does not teach detecting a swipe gesture; and in response to detecting the swipe gesture, replacing the overlay of the first media effect with an overlay of a second media effect from the ranked subset of media effects.  Miller teaches detecting a swipe gesture (one or more vertical swipe gestures); and in response to detecting the swipe gesture (one or more vertical swipe gestures), replacing (navigate) the overlay of the 
As to claim 6, Miller teaches wherein the second media effect (media presentation list) is ranked lower than the first media effect (media presentation list) (Para 94 and 391). Miller teaches the coefficient may also be utilized to rank and order such objects, as appropriate (Para 391).  
As to claim 13, 14, 18 and 19, these claims differ from claims 5 and 6 only in that the claims 5 and 6 is a computer-implemented method claim whereas claims 13 and 14 are a system claims and claims 18 and 19 are non-transitory computer-readable medium claims.  Thus claim 13, 14, 18 and 19 are analyzed as previously discussed with respect to claims 5 and 6 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26965/7/2021